DETAILED ACTION
Applicant’s 10/07/2021 response to the previous 07/09/2021 Office action has been considered and entered.

In Applicant’s 10/07/2021 response claims 5 and 14 were cancelled and claim 27 was newly presented.  Accordingly claims 1-4, 6-13 and 15-27 are pending and have been examined as set forth below.

This is the Third Final Office Action on the Merits during examination and is directed towards claims 1-4, 6-13 and 15-27 as amended and/or filed on 10/07/2021.

Notice of Pre-AIA  or AIA  Status
No apparent Priority is claimed accordingly the earliest filing date is May 23, 2016 (20160523).

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant’s 10/07/2021 amendments to the independent claims and arguments in support thereof with respect to the rejection of the claims as set forth in section 9 of said previous 07/09/2021 Office action have been fully considered and are somewhat persuasive in that Gong does not appear to expressly use the word “handshake”.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-13 and 15-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20160288905 A1 to Gong; Ming et al. (Gong) in view of US 20120310529 A1 to Hamilton; Jeffrey A. et al. (Hamilton).

Regarding claims 1, 10 and 19 Gong teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    526
    592
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    520
    628
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    541
    496
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    565
    644
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    514
    576
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    493
    712
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    511
    624
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    567
    609
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    609
    622
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    530
    651
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    660
    757
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    625
    840
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    636
    716
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    706
    801
    media_image14.png
    Greyscale

And associated descriptive texts in for example paras:
“[0593] The geo-fencing device may be any type of device. The device may be a computer (e.g., personal computer, laptop computer, server), mobile device (e.g., smartphone, cellular phone, tablet, personal digital assistant), or any other type of device. The device may be a network device capable of communicating over a network. The device comprise one or more memory storage units which may include non-transitory computer readable medium which may store code, logic or instructions for performing one or more steps described elsewhere herein. The device may include one or more processors that may individually or collectively execute one or more steps in accordance with the code, logic, or instructions of the non-transitory computer readable medium as described herein. 

[0756] Optionally, a geo-fencing device may be used to define multiple flight restriction zones. FIG. 24 shows an example of a geo-fencing device that may have multiple flight restriction zones. The geo-fencing device 2410 may be used to define a first flight restriction zone (e.g., ZONE A 2420a), and a second flight restriction zone (e.g., ZONE B 2420b). Optionally, a third flight restriction zone (e.g., ZONE C 2420c) may be provided. Any number of flight restriction zones may be defined by the geo-fencing device. For example, one or more, two or more, three or more, four or more, five or more, six or more, seven or more, eight or more, nine or more, ten or more, eleven or more, twelve or more, 15 or 

[1007] In some embodiments, the geo-fencing device may be picked up and carried by a user from location to location. In another example, the user may wear the geo-fencing device or carry the geo-fencing device in the user's pocket. Thus, a user may operate the UAV so that the UAV remains within the boundary which may be around the user carrying the geo-fencing device. The user may walk around flying the UAV. The geo-fencing device may move with the user when worn by the user or carried in the user's pocket.” (Emphasis added)

and associated descriptive texts a method, non-transitory machine readable medium and apparatus, i.e. geo-fencing device 1810, 2410, 4010, 4230, etc. comprising: 
detection/monitoring logic configured to enable one or more sensors to detect a beacon-based exclusion zone that is generated by a wearable broadcast beacon and is based on proximity ranging from the wearable broadcast beacon in Fig. 24 and para [0756] above items 2420a-c and Figure 42 items 4230a-c, 
the beacon-based exclusion zone forming part of a collective exclusion zone surrounding an entity and being defined by a region that encompasses each of a plurality of broadcast beacons including the wearable broadcast beacon in Figure 42 items 4230a-c, and para:
“[0770] FIG. 42 shows an example of an environment with UAVs that may be traversing a flight path, and one or more geo-fencing devices within the environment. One or more UAVs (e.g., UAV A 4210a, UAV B 4210b) may traverse an environment along a flight path. The flight paths (e.g., PATH A, PATH B, PATH C) may be predetermined, may be semi-predetermined, or may be determined in real-time. The UAVs may optionally be flying to a destination 4220. The destination may be a predetermined destination or may be a destination that is determined in real-time. The destination may be a final end destination, or may be a way-point along a path. The destination may be any location that may be a target of the UAV. One or more geo-fencing devices (e.g., GF1 4230a, GF2 4230b, GF3 4230c, GF4 4230d, or GF5, 4230e) may be provided within the environment. The geo-fencing devices may have geo-fencing device boundaries.”,


[0176] In some instances, the flight regulations may govern operation of a payload of a UAV. The payload of the UAV may be a sensor, emitter, or any other object that may be carried by the UAV. The payload may be powered on or off. The payload may be rendered operational (e.g., powered on) or inoperational (e.g., powered off). Flight regulations may comprise conditions under which the UAV is not permitted to operate a payload. For example, in an allocated airspace, the flight regulations may require that the payload be powered off. The payload may emit a signal and the flight regulations may govern the nature of the signal, a magnitude of the signal, a range of the signal, a direction of signal, or any mode of operation. For example, if the payload is a light source, the flight regulations may require that the light not be brighter than a threshold intensity within an allocated airspace. In another example, if the payload is a speaker for projecting sound, the flight regulations may require that the speaker not transmit any noise outside an allocated airspace. The payload may be a sensor that collects information, and the flight regulations may govern a mode in which the information is collected, a mode about how information is pre-processed or processed, a resolution at which the information is collected, a frequency or sampling rate at which the information is collected, a range from which the information is collected, or a direction from which the information is collected. For example, the payload may be an image capturing device. The image capturing device may be capable of capturing static images (e.g., still images) or dynamic images (e.g., video). The flight regulations may govern a zoom of the image capturing device, a resolution of images captured by the image capturing device, a sampling rate of the image capturing device, a shutter speed of the image capturing device, an aperture of the image capturing device, whether a flash is used, a mode (e.g., lighting mode, color mode, still vs. video mode) of the image capturing device, or a focus of the image capturing device. In one example, a camera may not be permitted to capture images in over an allocated region. In another example, a camera may be permitted to capture images, but not capture sound over an allocated region. In another example, a camera may only be permitted to capture high-resolution photos within an allocated region and only be permitted to take low-resolution photos outside the allocated region. In another example, the payload may be an audio capturing device. The flight regulations may govern whether the audio capture device is permitted to be powered on, sensitivity of the audio capture device, decibel ranges the audio capture device is able to pick up, directionality of the audio capture device (e.g., for a parabolic microphone), or any other quality of the audio capture device. In one example, the audio capture device may or may not be permitted to capture sound within an allocated region. In another example, the audio capture device may only be permitted to capture sounds within a particular frequency range 
 
reception/verification logic configured to receive a signal from the wearable broadcast beacon associated with the exclusion zone, wherein the signal includes a warning against entering the collective exclusion zone based on the policy in para:
“[0149] In one example, a flight supervision module/subsystem 240 may be used to monitor flight of UAVs within an allocated airspace. The flight supervision module may be configured to detect when one or more UAVs deviate from a predetermined course. The flight supervision module may detect when one or more UAVs perform an unauthorized action, or an action that was not inputted by the user. The flight supervision module may also detect when one or more unauthorized UAVs enter an allocated airspace. The flight supervision module may issue a warning or alert to the unauthorized UAVs. The alert may be provided to a remote controller of a user operating the unauthorized UAV. The alert may be issued in a visual manner, auditory manner, or tactile manner.”; 

and control/execution logic configured to:
determine whether the policy is negotiable based upon a handshake request (authorization request) performed with the wearable broadcast beacon in accordance with a handshaking communication protocol, wherein it is understood that a handshake request connotes the receiving of the initial communication or “announcement” from the geo-fencing system from the user or UAV using a specific communication protocol as set forth in for example para [0608]:
“A geo-fencing system may determine how a geo-fencing device may be announced. In some instances, the geo-fencing device may emit a signal. The signal may be used to detect the geo-fencing device. The UAV may use be able to detect the signal from the geo-fencing device to detect the geo-fencing device” and 
para [0522] “Additionally, the authentication of the UAV may be implemented using an authentication and key agreement (AKA). An AKA is a bi-directional authentication protocol“ as shown in figure 8 steps 810 and 830 and Figure 9 steps 910 and Figure 15 and explained in paras:
“[0182] Communications of the UAV may be controlled in accordance with one or more flight regulations. For instance, the UAV may be capable of remote communication with one or more remote devices. Examples of remote devices may include a remote controller that may control operation of the UAV, payload, carrier, sensors, or any other component of the UAV, a display terminal that may show information received by the UAV, a database that may collect information from the UAV, or any other external device. The remote communications may be wireless communications. The communications may be direct communications between the UAV and the remote device. Examples of direct communications may include WiFi, WiMax, radiofrequency, infrared, visual, or other types of direct communications. The communications may be indirect communications between the UAV and the remote device which may include one or more intermediary device or network. Examples of indirect communications may include 3G, 4G, LTE, satellite, or other types of communications. The flight regulations may dictate whether remote communications are turned on or off. Flight regulations may comprise conditions under which the UAV is not permitted to communicate under one or more wireless conditions. For example, communications may not be permitted while the UAV is within an allocated airspace volume. The flight regulations may dictate a communication mode that may or may not be permitted. For instance, the flight regulations may dictate whether a direct communication mode is permitted, whether an indirect communication mode is permitted, or whether a preference is established between the direct communication mode and the indirect communication mode. In one example, only direct communications are permitted within an allocated volume. In another example, over an allocated region, a preference for direct communications may be established as long as it is available, otherwise indirect communications may be used, while outside the allocated region, no communications are permitted. The flight regulations may dictate characteristics of the communications, such as bandwidth used, frequencies used, protocols used, encryptions used, devices that aid in the communication that may be used. For example, the flight regulations may only permit existing networks to be utilized for communications when the UAV is within a predetermined volume. The flight regulations may govern communications of the UAV with respect to an allocated volume and/or over an allocated region. 
[0343] Any description of a login request may apply to any type of authentication, as described elsewhere herein. For example, any description of a login request may apply to providing a username and password. In another example, any description of a login request may apply to initiation of an AKA protocol. In another example, any description of a login request may include provision of physical characteristics of a user. A login request may be an initiation of an authentication process, or request for authentication.

Additionally, the authentication of the UAV may be implemented using an authentication and key agreement (AKA). An AKA is a bi-directional authentication protocol. In examples, while using the AKA, the authentication center may authenticate the validity of the UAV and the UAV may authenticate the validity of the authentication center. An example of authentication based on AKA is discussed in FIG. 15.
[0526] At step 1515, the authentication center may receive the IMSI, inquire the corresponding key, generate a random number, and calculate an authentication vector (AV) according to a predetermined algorithm. The algorithms f1, f2, f3, f4 and f5 are described in ordinary Universal Mobile Telecommunications System (UMTS) security protocol. The AV may contain 5 elements, such as, RAND (random number), XRES (expected response), CK (encryption key), IK (integration-checking key) and AUNT (authentication token). Alternatively, the authentication vectors may contain one or more elements that include at least one of the elements in the present examples, including different elements. In the present example, the AUNT is composed of a hidden counter SQN, AMF (authentication management filed), and MAC (message authentication code).

[0608] A geo-fencing system may determine how a geo-fencing device may be announced. In some instances, the geo-fencing device may emit a signal. The signal may be used to detect the geo-fencing device. The UAV may use be able to detect the signal from the geo-fencing device to detect the geo-fencing device. Alternatively, a UAV may not be able to directly detect the geo-fencing device, but a geo-fencing system may be able to detect the geo-fencing device. A recorder, such as recorders described elsewhere herein, may be able to detect the geo-fencing device. An air control system may be able to detect the geo-fencing device. The geo-fencing device may be announced in any way. For instance, the geo-fencing device may be announced using an electromagnetic signal, or acousto-optic signal. The signal from the geo-fencing device may be detected with aid of a vision sensor, infrared sensor, ultraviolet sensor, sound sensor, magnetometer, radio receiver, WiFi receiver, or any other type of sensor or receiver. The geo-fencing system may track which geo-fencing devices use which type of signal. The geo-fencing system may inform one or more other devices or systems (e.g., UAVs) which type of signal is provided by a geo-fencing device, so that a correct sensor may be used to detect the geo-fencing device. The geo-sensing information may also track information such as frequency ranges, bandwidths, and/or protocols used in transmitting the signal.

[0268] FIG. 8 shows a process of considering whether a user is authorized to operate a UAV before permitting operation of the UAV by the user. The receiving a user identifier 810 and receiving a UAV identifier 820. A determination may be made whether the user is authorized to operate the UAV 830. If the user is not authorized to operate the UAV, the user is not permitted to operate the UAV 840. If the user is authorized to operate the UAV, the user is permitted to operate the UAV 850.
[0298] FIG. 9 shows a process of determining whether to permit operation of a UAV by a user, in accordance with an embodiment of the invention. The process may include authenticating a user 910 and authenticating a UAV 920. If the user does not pass the authentication process, the user may not be permitted to operate the UAV 940. If the UAV does not pass the authentication process, the user may not be permitted to operate the UAV 940. A determination may be made whether the user is authorized to operate the UAV 930. If the user is not authorized to operate the UAV, then the user may not be permitted to operate the UAV 940. If the user does pass the authentication process, the user may be permitted to operate the UAV 950. If the UAV does pass authentication process, the user may be permitted to operate the UAV 950. If the user is authorized to operate the UAV, the user may be permitted to operate the UAV 950. In some instances, both the user and the UAV must pass the authentication process before the user is permitted to operate the UAV 950. Optionally, the user and the UAV must both pass the authentication process and the user must be authorized to operate the UAV before the user is permitted to operate the UAV 950.
[0299] In some instances, permission to operate the UAV may apply to any circumstance, or may only apply within one or more allocated volumes or regions. For instance, a user/UAV may need to pass authentication to operate the UAV at all. In other instances, a user may normally be able to operate the UAV, but may need to be authenticated to operate the UAV within a selected airspace, such as a restricted region”; 

when the policy is determined as being negotiable, negotiate the policy with the wearable broadcast beacon to (i) restrict the apparatus from entering the collective exclusion zone when the negotiation is unsuccessful in Figs. 8 and 9 step 840 and 940, the restriction including at least one of landing the apparatus in a fly zone outside the collective exclusion zone see Zones A-C in Figure 24 wherein forcing the apparatus to land in Zone C after it failed to authenticate to operate in Zones A or B connotes the claimed limitations as taught in for example, Fig. 42, item, 4210b and Path B and paras:
“[0754] For example, if the UAV is in a region that it is not permitted to be, the UAV may be forced to leave the region, to return to a starting point or home point, or to land. The UAV may be given some time for the user to cause the UAV to leave the region, before the takeover occurs. If the UAV exits a region that is the only region that the UAV is permitted to fly, the UAV may be forced to return to the region, or to land.

And [0760] In some instances, each flight restriction zone may have its own restrictions. A set of flight regulations may be associated with the different flight restriction zone boundaries and the corresponding restrictions. For example, a set of flight regulations may include boundaries for ZONE A, boundaries for ZONE B, boundaries for ZONE C, restrictions for ZONE A, restrictions for ZONE B, and/or restrictions for ZONE C. Different zones may have different restrictions. In one example, ZONE A may restrict flight so that no UAVs can enter ZONE A. ZONE B may permit flight but may prevent a UAV from operating a camera within ZONE B. ZONE C may permit flight and camera usage but may not permit the UAV to fly beneath an altitude floor. Instructions for these different regulations may be provided in the set of flight regulations. The different zones may have restrictions on different aspects of UAV operation. The different zones may have restrictions on the same aspect of UAV operation, but different levels of restrictions. For example, ZONE A, ZONE B, and ZONE C may restrict flight of the UAV. However, the flight of the UAV may be restricted in different ways in different zones. For example, in ZONE A, the UAV may not be permitted to enter at all. In ZONE B, the UAV may have to fly above an altitude floor, where the altitude floor increases in altitude as distance from ZONE A increases. In ZONE C, the UAV may not fly below an altitude floor that may remain at a substantially level altitude, where the ZONE C altitude floor matches the highest point of the ZONE B altitude floor.”

“[0784] A UAV (e.g., UAV B 4210b) may be heading toward a destination 4220. If the UAV were to head along the most direct path (e.g., PATH B), the UAV may enter a region within the boundaries of a geo-fencing device (e.g., GF4 4230d). The restriction within the region may pertain to a factor other than presence of the UAV. For example, the restriction may be an altitude floor. The UAV may be required to fly above a particular altitude. If the UAV is able to attain the altitude, the UAV may be permitted to travel along PATH B to the destination. However, if the UAV is unable to attain the altitude, or if reaching the altitude would cause a greater deviation to the UAV flight path than going around the region (e.g., along PATH C), then the UAV may be instructed to travel around the region (e.g., along PATH C). In another example, the restriction may be operation of a payload (e.g., capturing of images). If the UAV is able to turn off its camera or not capture any images using its camera, the UAV may travel along PATH B, with its camera off while within the region, and then be able to turn its camera on when it exits the region. However, if the UAV is unable to turn off its camera or stop capturing images, or if it is undesirable for the UAV to turn off its camera, the UAV may be routed around the region along PATH C. Thus, depending on the restriction within the region, the UAV may be able to follow an 

 or navigating the apparatus away from the collective exclusion zone in Figure 42 and para [0770] above and para:

[0178] In some instances, the payload may be an item carried by the UAV, and the flight regulations may dictate the characteristics of the payload. Examples of characteristics of the payload may include dimensions of the payload (e.g., height, width, length, diameter, diagonal), weight of the payload, stability of the payload, materials of the payload, fragility of the payload, or type of payload. For instance, the flight regulations may dictate that the UAV may carry the package of no more than 3 lbs. while flying over an allocated region. In another example, the flight regulations may permit the UAV to carry a package having a dimension greater than 1 foot only within an allocated volume. Another flight regulation may permit a UAV to only fly for 5 minutes when carrying a package of 1 lb. or greater within an allocated volume, and may cause the UAV to automatically land if the UAV has not left the allocated volume within the 5 minutes. Restrictions may be provided on the type of payloads themselves. For example, unstable or potentially explosive payloads may not be carried by the UAV. Flight restrictions may prevent the carrying of fragile objects by the UAV. The characteristics of the payload may be regulated with respect to an allocated volume and/or over an allocated region..” (Emphasis added).
  
and (ii) allow the apparatus access to the collective exclusion zone in accordance with the restrictions or conditions when the negotiation is successful in figs. 8 and 9 steps 850 and 950 and paras:
“[0286] When a user is authorized to operate a UAV, the user may be permitted to operate the UAV 850. The UAV may respond to a command from the user and/or remote controller of the user. The user may be able to control flight of the UAV, or any other component of the UAV. The user may manually control the UAV through user inputs via a remote controller. In some instances, 

when the policy is determined as not being negotiable, restrict the apparatus from entering the collective exclusion zone in Figs. 8 and 9 steps 840 and 940.

The specification as filed paragraphs [0031] below teaches the claimed limitation Handshake and communication exclusion zone protocols:
“[0031] In one embodiment, control/execution logic 205 may automatically and directly negotiate with beacon(s) 291 or any other relevant computing devices that incorporate respective beacon handshake and communication exclusion zone protocols. Similarly, in another embodiment, control/execution logic 205 may facilitate policy access/negotiation logic 253 of policy control mechanism 251 of computing device 250 to perform such negotiations on behalf of computing device. In some embodiments, beacon(s) 291 or one or more computing devices associated with beacon(s) 291 may be fully capable of performing handshaking or communicating certain protocols relating to exclusion zone 290 and any policies associated with exclusion zone 290 to negotiate through control/execution logic 205 and/or policy access/negotiation logic 253 in disagreeing or agreeing upon allowing computing device 100 to fly through or land in exclusion zone 290 without any restrictions or with certain restrictions or conditions.” (Emphasis added).

Which teaches that the handshake is merely the attempting to authenticate and allow negotiations through the exclusion Zone.  Accordingly, it is considered that Gong teaches the limitations as explained above especially in Fig.15, fig. 21, item, 2115, fig. 40 and 42 with regard to the UAV being able to either authenticate to a geofenced area or it has to go around. 

While it appears that Gong teaches the invention as explained above, if applicant is of the opinion that Gong does not expressly disclose that the policy is negotiable based upon a “handshake request” performed with the wearable broadcast beacon in accordance with a handshaking communication protocol then resort may be had to the teachings of Hamilton to show that initial contact between two communication devices when they come in physically proximate to each other is known in the art as a “handshake” in for example, para:
“[0030] In one embodiment, this exchange of data takes place automatically without requiring any input or command from a user. In one embodiment, this exchange of data occurs when first mobile device 105 and second mobile device 110 are physically proximate to each other. Such physical proximity may be determined based on any number of factors or a combination of factors. In one embodiment, physical proximity may be determined based by the physical distance first mobile device 105 and second mobile device 110 are separated from each other. For example, the two devices may exchange data when they are five meters or apart or closer. Such a range of distance could be set to any desired distances. First mobile device 105 and second mobile device 110 may be aware that they are in physical proximity to one another using position aware data collected by the mobile device. In one embodiment, the first mobile device 105 and second mobile device 110 experience an initial contact or communication with one another before determining to automatically exchange data. This initial contact may be known in the art as a handshake. In one embodiment, the mobile devices communication with a presence absence device such as a radio frequency identification (RFID) tag, an RFID tag with Ruby, and/or a Wi-Fi tag.”.

Accordingly, the prior art references teach all of the claimed elements were known.

The combination of the known elements is achieved by a known method of determining to automatically exchange data based on initial contact between two This initial contact may be known in the art as a handshake.”

Furthermore, all the claimed elements would continue to operate in the same manner.  Specifically, the UAV of Gong would perform a handshake with every geofence is encountered to determine if it can and either be authenticated or denied entry into the geofence as taught by Gong Figs. 8 and 9 above.

Further, it may be considered that a handshake is an equivalent technique for the authentication taught by Gong and as such would be an obvious substitution or addition to the authentication system of Gong. 
   
In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hamilton to the prior art of Gong as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claims 2, 11 and 20 and the limitation wherein the apparatus/computing device comprises an unmanned aerial vehicle (UAV) see Gong item 4210a, b in Figure 42.  

Regarding claims 3, 12 and 21 and the limitation wherein the wearable broadcast beacon comprises a portable broadcast beacon 3410 configured to be carried or worn by the entity, which includes an individual or a vehicle 3420 see para [1007] above “[1007] In some embodiments, the geo-fencing device may be picked up and carried by a user from location to location. In another example, the user may wear the geo-fencing device or carry the geo-fencing device in the user's pocket.” And para:
“[0934] FIG. 34 shows another example of a mobile geo-fencing device in accordance with an embodiment of the invention. A mobile geo-fencing device 3410 may be a movable object, or may be affixed to or supported by the movable object 3420. The movable object may be a vehicle, such as a ground-based vehicle, water-based vehicle, air-based vehicle, or space-based vehicle. The mobile geo-fencing device may have a boundary 3430. The boundary may move with the mobile geo-fencing device. A UAV 3440 may be in a proximity of the geo-fencing device.”

 and Figure 34 below.  

    PNG
    media_image15.png
    609
    740
    media_image15.png
    Greyscale

Regarding claims 4, 13 and 23 and the limitation wherein the policy comprises one or more of governmental laws, public regulations, organizational rules, and user preferences, and wherein the policy is stored in a database see paras:
“[0185] The allocated volume and/or allocated region may or may not be associated with a geo-fencing device. A geo-fencing device may be a reference point for an allocated volume and/or allocated region. A location of the allocated volume and/or allocated region may be provided based on a location of the geo-fencing device, as described elsewhere herein. Alternatively, the allocated volume and/or region may be provided without requiring a presence of a geo-fencing device. For example, a known coordinate for an airport may be provided, and used as a reference for the allocated volume and/or allocated region without requiring a physical geo-fencing device at the airport. Any combination of allocated volumes and/or regions, some of which may rely on geo-fencing devices and some of which may not, may be provided.

[0222] The one or more processors may be further configured to individually or collectively: receive a signal indicative of a location of the UAV using the first communication module or a second communication module; and compare the location of the UAV with the location-dependent payload usage parameter and determine whether the UAV is located at a location that restricts or permits operation of the payload. The location may be a flight-restricted zone. The flight-restricted zone may be determined by regulators. The flight-restricted zone may be within a predetermined distance from an airport, a public gathering place, government property, military property, a school, a private residence, a power plant, or any other area that may be designated as a flight restricted zone. The location may remain stationary over time, or may change over time.

[0228] The one or more processors may be further configured to individually or collectively: receive a signal indicative of a location of the UAV using the first communication module or a second communication module; and compare the location of the UAV with the location-dependent communication usage parameter and determine whether the UAV is located at a location that restricts or permits operation of the communication unit. The location may be a communications-restricted zone. The communications-restricted zone may be determined by regulators or by private individuals. The flight-restricted zone may be within a predetermined distance from a private residence, an airport, a public gathering place, government property, military property, a school, a power plant, or any other area that may be designated as a flight restricted zone. The location may remain stationary over time, or may change over time.

[0277] In some instances, a user may be pre-registered to operate the UAV. For instance, only users pre-registered to operate the UAV may be authorized to One or more registration databases may store information about registered users that are permitted to operate the UAV. The registration database may be on-board the UAV or off-board the UAV. The user identifier may be compared with the information in the registration database and the user may only be permitted to operate the UAV if the user identifier matches a user identifier associated with the UAV in the registration database. The registration database may be specific to a UAV. For example, a first user may be pre-registered to operate UAV1, but may not be pre-registered to operate UAV2. The user may then be permitted to operate UAV1, but may not be permitted operate UAV2. In some instances, the registration database may be specific to a type of UAV (e.g., all UAVs of a particular model).”.  

Regarding claims 6, 15 and 23 and the limitation wherein the flying restrictions or conditions include one or more of:
 time restrictions see Gong paras:
 [0178] above “may cause the UAV to automatically land if the UAV has not left the allocated volume within the 5 minutes.” 

[0184] “The rules with respect to the allocated volume and/or allocated region may remain the same over time, or may change over time for the set of flight regulations. Changes may be dictated by time of day, day of the week, week of the month, month, quarter, season, year, or any other time-related factor. Information from a clock which may provide time of day, date, or other time-related information may be used in effecting the changes in the boundaries or the rules. “, 

altitude restrictions see Gong paras:
“[0173] Flight regulations may govern physical disposition of the UAV. For instance, the flight regulation may govern flight of the UAV, take-off of the UAV, and/or landing of the UAV. The flight regulation may indicate areas of the surface over which the UAV may or may not fly, or volumes in space where the UAV may or may not fly. The flight regulations may relate to position of the UAV In another instance, the flight regulations may prevent the UAV from flying beneath an altitude floor that may be fixed or variable. The UAV may be required to fly at an altitude between the altitude floor and the altitude ceiling. In another example, the UAV may not be able to fly within one or more ranges of altitude. For instance, the flight regulations may permit only a certain range of orientations of the UAV, or may not permit certain range of orientations of the UAV. The range of orientations of the UAV may be with respect to one, two, or three axes. The axes may be orthogonal axes, such as yaw, pitch, or roll axes.

[0174] The flight regulations may govern movement of the UAV. For instance, the flight regulations may govern translational speed of the UAV, translational acceleration of the UAV, angular speed of the UAV (e.g., about one, two, or three axes), or angular acceleration of the UAV (e.g., about one, two, or three axes). The flight regulations may set a maximum limit for the UAV translational speed, UAV translational acceleration, UAV angular speed, or UAV angular acceleration. Thus, the set of flight regulations may comprise limiting flight speed and/or flight acceleration of the UAV. The flight regulations may set a minimum threshold for UAV translational speed, UAV translational acceleration, UAV angular speed, or UAV angular acceleration. The flight regulations may require that the UAV move between the minimum threshold and the maximum limit. Alternatively, the flight regulations may prevent the UAV from moving within one or more translational speed ranges, translational acceleration ranges, angular speed ranges, or angular acceleration ranges. In one example, a UAV may not be permitted to hover within a designated airspace. The UAV may be required to fly above a minimum translational speed of 0 mph. In another example, a UAV may not be permitted to fly too quickly (e.g., fly beneath a maximum speed limit of 40 mph). The movement of the UAV may be governed with respect to an allocated volume and/or over an allocated region.“,

distance restrictions see Gong para:
“[0798] Any type of flight regulations, such as those described elsewhere herein, may be provided. The flight regulations may apply to any aspect of the UAV operation. The flight regulations may be tied to a geo-fencing device location and/or boundary. The set of flight regulations may apply to the particular geo-the UAV is configured to remain at least a predetermined distance away from the geo-fencing device, or the set of flight regulations determines that the UAV is configured to remain within at least a predetermined distance of the geo-fencing device.”

task conditions in Gong para:
“[0378] The contextual information may include a complexity of a task to be performed by the UAV. The UAV may perform one or more tasks during a mission. The task may include flying along a flight path. The task may include collecting data about the UAV environment. The task may include transmitting data from the UAV. The task may include picking up, carrying, and/or depositing a payload. The task may include managing power on-board the UAV. The mission may include a surveillance or photography mission. In some instances, task complexity may be greater when greater computing or processing resources on-board the UAV are used in completing the task. In one example, a task to detect a moving target and follow the moving target with the UAV may be more complex than a task to play pre-recorded music from a speaker of the UAV. A greater degree of authentication may be required when the UAV task is more complex than when the UAV task is more simple. A greater degree of authentication may be required when the UAV task complexity meets or exceeds a task complexity threshold, and a lesser degree of authentication may be required when the UAV task complexity is less than or equal to a task complexity threshold. Any number of task complexity thresholds may be provided, which may be used to determine a degree of authentication. For example, multiple task complexity thresholds may be provided, where an increasing degree of authentication may be required as each threshold is met and/or exceeded.”, and

performance conditions see para [0784] above “For example, the restriction may be an altitude floor. The UAV may be required to fly above a particular altitude. If the UAV is able to attain the altitude, the UAV may be permitted to travel along PATH B to the destination.“ .  

Regarding claims 7, 16 and 23 and the limitation wherein the navigating of the apparatus away from the collective exclusion zone includes at least one of landing see Gong para [0178] above and para:
“[0615] The non-compliance countermeasure system may cause a flight response measure to be effected by the UAV. The flight response measure may come into effect to cause the UAV to comply with the set of flight regulations. For example, if the UAV has entered a restricted region, the UAV flight path may be altered to cause the UAV to exit the restricted region immediately, or to cause the UAV to land. The flight response measure may be a coercive measure that may override one or more user input. The flight response measure may be a mechanical, electromagnetic, or acousto-optic measure or takeover of control of the UAV. The measure may cause the UAV to dispel, be captured, or even destroyed if the warning is ineffective. For example, the measure may automatically cause an alteration of the UAV flight path. The measure may cause the UAV to automatically land. The measure may cause the UAV to power off or self-destruct. Any other flight response measure, such as those described elsewhere herein, may be employed.”

pulling back, or turning away Path C of Gong Figure 42 of the apparatus from the collective exclusion zone see Gong Figure 42 above and steps 910 and 940 in Figure 9  and paragraphs:
“[0615] The non-compliance countermeasure system may cause a flight response measure to be effected by the UAV. The flight response measure may come into effect to cause the UAV to comply with the set of flight regulations. For example, if the UAV has entered a restricted region, the UAV flight path may be altered to cause the UAV to exit the restricted region immediately.
[0662] In one example, the UAV may receive the set of flight regulations when the UAV is within the predetermined range of the geo-fencing device. The UAV may determine from the set of flight regulations that the geo-fencing boundary for the device is coming up, and the UAV is not permitted to enter within the geo-fencing boundary. The UAV may make this determination before the UAV reaches the geo-fencing boundary, as the UAV is crossing the geo-fencing boundary, or soon after the UAV crosses the geo-fencing boundary. The set of flight regulations sent to the UAV may comprise instructions for the UAV to not enter the one or more geo-fencing boundaries. The UAV may take a flight response measure. For instance, the UAV flight path may be automatically controlled avoid the one or more geo-fencing boundaries. The UAV may be automatically forced to land when the . The UAV flight path may be automatically controlled to cause the UAV to exit a region enclosed by the one or more geo-fencing boundaries when the UAV enters the one or more geo-fencing boundaries.”

Regarding claims 8, 17 and 24 and the limitation further comprising: 
communication/interfacing logic configured to communicate with at least one of the wearable broadcast beacon and a database, and to provide an interface with one or more computing devices accessible to one or more users in Gong figure 35 below:

    PNG
    media_image16.png
    561
    732
    media_image16.png
    Greyscale

And para:
“[0943] FIG. 35 shows an example of a user interface showing information about one or more geo-fencing devices, in accordance with an embodiment of the invention. A display device 3510 may have a screen or other portion that may show a user interface 3520 which may display information about one or more geo-fencing devices. In one example, a map of the geo-fencing devices 3530a, 3530b, 3530c may be displayed. The user interface may show the location of the geo-fencing devices relative to one another. The user interface may show corresponding boundaries 3540a, 3540b, 3540c for the geo-fencing devices. A location of a UAV 3550 relative to the geo-fencing devices may be displayed.”; 

and 
compatibility/resolution logic configured to ensure compatibility with the one or more computing devices, and to resolve one or more of communication issues, compatibility issues, and interfacing issues in Gong paragraphs:
“[0323] During a flight, if communication between a UAV and an air control system is interrupted and/or the connection is lost, the UAV may be able to quickly get back to a flight status of relatively limited rights and return rapidly. Thus, if communications between the UAV and the air control system get interrupted, a flight response measure may be taken. In some instances, the flight response measure may be automatic return of the UAV to a starting point. The flight response measure may be automatic flight of the UAV to a position of a user of the UAV. The flight response measure may be automatic return of the UAV to a home location, which may or may not be a starting point of the UAV flight. The flight response measure may be to automatically land. The flight response measure may be to automatically enter an autonomous flight mode were the UAV flies in accordance with a pre-registered flight plan.

[0335] The user authentication may take place at any point in time. In some embodiments, user authentication may automatically occur when a UAV is turned on. User authentication may occur automatically when a remote controller is turned on. User authentication may occur when a remote controller and UAV form a communication channel. User authentication may occur when a remote controller and/or UAV form a communication channel with an authentication system. User authentication may occur in response to an input from a user. For example, user authentication may occur when a user attempts to login, or supplies information about the user (e.g., user name, password, biological information). In another example, user authentication may occur when information from a memory device (e.g., U disk) is supplied to an authentication system, or when information (e.g., digitalized token or key) is supplied to the authentication system. The authentication process may thus be pushed from a user or user device. In another example, the user authentication may occur when the authentication is requested from an authentication system or another external source. An authentication center or air control system of the authentication system may request authentication of the user. The authentication center or air control system may request authentication from the user once, or multiple times. The authentication may occur before flight of the UAV and/or during flight of the UAV. In some instances, a user may be authenticated before performing a flight commission using a UAV. A user may be authenticated before a flight plan may be approved. A user may be authenticated before the user is able to exert control over the UAV. A user may be authenticated before a UAV may be permitted to A user may be authenticated after a connection with an authentication system has been lost and/or re-established. A user may be authenticated when one or more events or conditions have been detected (e.g., unusual flying patterns by the UAV). A user may be authenticated when a suspected unauthorized takeover of the UAV has occurred. A user may be authenticated when a suspected communication interference of the UAV has occurred. A user may be authenticated when a UAV deviates from an expected flight plan.

[0538] The air control system may also include a safety interface with the authentication center subsystem. The safety interface with authentication center subsystem may be responsible for safe communication with the authentication center. In particular, the air control system may communicate with the authentication center for purposes of authentication or for purposes of a property query of the aircraft and a user.”.  

Regarding claims 9, 18 and 25 and the limitation wherein the one or more computing devices comprise a server computer configured to perform one or more of negotiating the policy see Gong figs. 8 and 9 steps 810 and 910 above, overriding flying plans associated with the apparatus see Gong figs. 8 and 9 steps 840 and 940 above with regard to turning the UAV assay or landing it when it is unauthorized, and receiving feedback relating to the collective exclusion zone see Gong para:
“[0537] The air control system may also include a traffic right management subsystem. The traffic right management system may be responsible for accepting the initial application for a course resource and application for changing course, which is capable of planning the flight course and sending the feedback regarding the determined response to the application to the applicant. Examples of information provided in the determined response include planned flight course, monitoring points en route, as well as time corresponding windows. 

[0593] The geo-fencing device may be any type of device. The device may be a computer (e.g., personal computer, laptop computer, server), mobile device (e.g., smartphone, cellular phone, tablet, personal digital assistant), or any other type of device. The device may be a network device capable of communicating over a network. The device comprise one or more memory storage units which may include non-transitory computer readable medium which may store code, logic or instructions for performing one or more steps described elsewhere herein. The device may include one or more processors that may individually or collectively execute one or more steps in accordance with the 

wherein the one or more computing devices further comprise a pilot control device 115 configured to perform operations relating to the apparatus, andApplication No. 15/162,2154 Docket No.: 42536-1174 wherein the one or more users include an operator 110 having access to the pilot control device Gong see Figure 1 above and para:
“[0118] FIG. 1 shows an example of interactions between one or more users 110a, 110b, 110c and one or more UAVs 120a, 120b, 120c. A user may interact with a UAV with aid of a remote controller 115a, 115b, 115c. An authentication system may include memory storage 130 that may store information about the users, remote controllers, and/or the UAVs.
[0119] A user 110a, 110b, 110c may be an individual associated with a UAV. The user may be an operator of the UAV. The user may be an individual that is authorized to operate the UAV. The user may provide input to control the UAV. A user may provide input to control the UAV with a remote controller 115a, 115b, 115c. A user may provide user input that controls flight of the UAV, operation of a payload of a UAV, a state of a payload relative to the UAV, operation of one or more sensors of the UAV, operation of UAV communication, or other functions of the UAV. The user may receive data from the UAV. Data acquired using one or more sensors of the UAV may be provided to the user, optionally via the remote controller. The user may be an owner of the UAV. The user may be a registered owner of the UAV. A user may be registered as being authorized to operate the UAV. The user may be a human operator. The user may be an adult or a child. The user may or may not have line-of-sight with the UAV while operating the UAV. The user may directly communicate with the UAV using the remote controller. Alternatively, the user may indirectly communicate with the UAV (optionally, using the remote controller) over a network.”.  

Regarding claim 26 and the limitation the apparatus of claim 1, wherein the flying restrictions or conditions with respect to a manner in which the apparatus operates within the collective exclusion zone include a prohibition of the apparatus using a camera for recording images see Gong para:
“[0176] In some instances, the flight regulations may govern operation of a payload of a UAV. The payload of the UAV may be a sensor, emitter, or any In one example, a camera may not be permitted to capture images in over an allocated region. In another example, a camera may be permitted to capture images, but not capture sound over an allocated region. In another example, a camera may only be permitted to capture high-resolution photos within an allocated region and only be permitted to take low-resolution photos outside the allocated region. In another example, the payload may be an audio capturing device. The flight regulations may govern whether the audio capture device is permitted to be powered on, sensitivity of the audio capture device, decibel ranges the audio capture device is able to pick up, directionality of the audio capture device (e.g., for a parabolic microphone), or any other quality of the audio capture device. In one example, the audio capture device may or may not be permitted to capture sound within an allocated region. In another example, the audio capture device may only be permitted to capture sounds within a particular frequency range while within an allocated region. The operation of the payload may be governed with respect to an allocated volume and/or over an allocated region.” (Emphasis added).

Regarding claim 27 and the limitation the apparatus of claim 2, wherein the control/execution logic is configured to determine whether the policy is negotiable during flight based upon each of: 
(i) the identity of the beacon-based exclusion zone, see Gong Fig. 42, items 4230A-E which connote the beacon-based exclusion zone and para:
“[0770] FIG. 42 shows an example of an environment with UAVs that may be traversing a flight path, and one or more geo-fencing devices within the environment. One or more UAVs (e.g., UAV A 4210a, UAV B 4210b) may traverse an environment along a flight path. The flight paths (e.g., PATH A, PATH B, PATH C) may be predetermined, may be semi-predetermined, or may be determined in real-time. The UAVs may optionally be flying to a destination 4220. The destination may be a predetermined destination or may be a destination that is determined in real-time. The destination may be a final end destination, or may be a way-point along a path. The destination may be any location that may be a target of the UAV. One or more geo-fencing devices (e.g., GF1 4230a, GF2 4230b, GF3 4230c, GF4 4230d, or GF5, 4230e) may be provided within the environment. The geo-fencing devices may have geo-fencing device boundaries.”

(ii) the identity of the UAV see Gong Fig. 42, items 4210a, b, and 
(iii) the current time see Gong para [0770] wherein “real-time” connotes the current time as well as para:
“[0777] Additionally, a user may be manually controlling a UAV in real-time. The UAV may have a trajectory that may be indicative of an imminent entry of the UAV into a restricted area within the boundary of a geo-fencing device. If that is the case, the path may be altered to another path (e.g., PATH A) that may avoid the geo-fencing device and keep the UAV outside a restricted area. In some instances, a warning may be issued to the user that the user is approaching the boundary, and the user may optionally be given some time to self-correct. If the user does not self-correct within the allotted time, the control may be taken over from the user. Alternatively, the path may automatically be altered without giving the user time to self-correct. The takeover may cause the UAV to fly along the altered path (e.g., PATH A). PATH A may be calculated to get the UAV to a projected destination while avoiding the restricted area. One or more factors, such as deviation from original trajectory, energy efficiency, or environmental conditions, may be considered when 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example:

US 20090008495 A1 to Koenig; Jesse D. teaches inter alia a vehicle in the air tracking one or more objects that is preventing the damage to sensing instruments by avoiding exclusion zones in for example, paras:
“[0003] It is often desirable for a spacecraft or some other body or vehicle in space, air, water or on land to track one or more objects, such as missiles, that are moving relative to the body, where tracking is defined as maintaining a body axis (such as the boresight of a sensing instrument) pointed at the object. In some of these cases, there may be additional constraints on the pointing of that axis, which supersede the goal of tracking. Such a case is the situation where it is desirable to avoid pointing a sensing instrument at a predetermined object or location. For example, a sensing instrument may be damaged if its boresight is pointed too close to the sun. In such a case, the boresight must be prevented from pointing within an exclusion zone, defined as the set of vectors that are less than a certain angle from the sun vector.

[0005] For example, a relatively simple method would be as follows: for each target-tracking attitude command that would point the boresight inside the exclusion zone, modify that command such that the boresight points along the vector which is as close as possible to the original vector while also being outside the exclusion zone. For a target trajectory requiring the boresight to pass through the exclusion zone, this method would result in a commanded attitude profile (a set of attitude commands over time) for which the boresight pointing approached the exclusion zone right up to the boundary, traced the boundary around to the point where the target-tracking pointing would exit the exclusion zone, and then resumed tracking. However, this method would not suffice. The actual vehicle has dynamic limits, that is, limits on its capabilities for angular rates and angular accelerations. The method described above could cause high commanded rates, and would certainly cause high commanded accelerations at the first and last intersections with the exclusion zone boundary, exceeding the vehicle's dynamic limits. Then, while the vehicle's feedback control system would attempt to make the vehicle follow the commands, 


US 20090224909 A1 to Derrick; David et al. teaches inter alia an intelligent Remote Tracking Device (RTD) 201, i.e. a portable beacon and detecting when the RTD enters an exclusion zone in for example, paras:


    PNG
    media_image17.png
    523
    744
    media_image17.png
    Greyscale

“[0002] Systems for tracking persons, especially criminal offenders, parolees, subjects of restraining orders, and the like, have typically used two types of mechanisms for establishing the location of the person of interest. The first is a typical home arrest, house arrest, system as described by U.S. Pat. No. 5,523,740 issued Jun. 4, 1996 to Burgmann. This system uses a base station at a fixed location and connected to a phone line. The person of interest wears a portable transmitter or beacon that periodically transmits a radio frequency signal or ping. If the beacon is in range of the base station the base station detects this ping and records that the subject is at the location being monitored by the base station at that time. The base station can be programmed with rules requiring that the transmitter, and by implication the person of interest, be within range of the base station at particular times. If the base station is programmed to expect the person of interest to be within range, but does not detect the ping from the transmitter, the base station can then call the monitoring authority to report the violation of the rules. 

FIG. 1, which shows the major elements of a remote tracking system. System 100 is used to track multiple intelligent remote tracing devices (RTDs). Each RTD 101 includes a positioning system engine, such as a global positioning system (GPS) engine, which is able to receive signals from one or more sources, either terrestrial networks or satellite network such as multiple GPS satellites 102, and to perform a location calculation based on the signals from the sources. “

“[0022] Referring now to FIG. 2, an embodiment of a fixed beacon monitoring system is illustrated. System 200 includes an intelligent RTD 201. As described in FIG. 1, and will be described in more detail with reference to FIGS. 3 and 6, RTD 201 includes a microprocessor, a position system engine, a long range wireless transceiver, such as a cellular transceiver, a short range radio frequency (RF) transceiver, and a microprocessor. The RTD uses its RF transceiver to listen for "pings" from any beacon in range, such as beacons 202 and 203. In the system of FIG. 2, beacons 202 and 203 are set at fixed locations by mounting them to a fixed surface such as a wall. Beacons 202 and 203 include motion detection circuitry that allow the beacons to determine if it has been moved from its fixed location. 

[0045] Either of memories 602 and 615, or memory resident on the microprocessor, may be used individually, or may be used in any combination to store the operating program and parameters for the operation of the device, as will be discussed later, and may further be used to store prerecorded audio or prerecorded messages that can be played through speaker 611 as part of the monitoring and alarm management system. A siren/speaker 623 may also be included in the device and controlled by microprocessor 601. Siren 623 is also used as part of the alarm system and can be activated to provide a high decibel audible alarm. This alarm can both warn those in the vicinity that the person being monitored has entered an exclusion zone or left an inclusion zone, and can aid the police in the location of the person being monitored. The siren can be activated automatically by the microprocessor as part of the alarm management system or can be activated remotely by sending a signal to the microprocessor using cellular transceiver 607. Siren 623 can be a separate device or could be combined with the functionality of speaker 611. Tamper detection circuit 622 monitors the condition of strap 309 from FIG. 3 and any other tamper detection sensors that may be part of the housing.”


US 5787841 A to Titus; John et al. teaches inter alia a portable beacon 32 worn by an animal that transmits a regular handshake signal and is used to detect when the animal enters an exclusion zone 20 and then sends a warning and/or electric shock to the animal to make the animal leave the exclusion zone in for example, Figure 1 and Col. 10, lines 5+:

    PNG
    media_image18.png
    603
    550
    media_image18.png
    Greyscale


28) The central processor 154 monitors the distance between the animal 30 and the exclusion unit 22 by monitoring which zone is occupied by the animal 30. The central processor 154 may be programmed to increase the level of correction to the animal 30 if the animal 30 does not move away from the exclusion unit 22 in a timely manner, for example within about 3-5 seconds of correction starting. Increasing the level of correction includes changing the sound of the acoustic signal, changing from an acoustic signal to an electrical shock signal, and increasing the intensity of the electrical shock signal. Additionally, the central processor 154 may measure the time for the animal 30 to move from one zone to the next and, if it determines that the animal is approaching the exclusion area 20 above a preselected speed, the central processor 154 may apply a level of correction higher than would be applied if the animal 30 were approaching the exclusion area 20 at a lower speed.

(29) The central processor 154 may further be programmed to cease the application of correction if the animal 30 does not respond to the increased level of correction within a certain time, for example approximately 10 seconds, since the animal 30 may be caught in the zone and be unable to move away from the exclusion unit 22. Following a rest period of approximately 10 seconds, correction may then be reapplied for another period of approximately 10 seconds. If the animal 30 still does not move out of the exclusion zone 20, then correction ceases and the central processor 154 may then warn the user that the animal has become caught close to the exclusion unit 22. The user may be warned through one of the acoustical signal source 162, the information display 170, and a warning directed to the computer 28 through the computer interface 166.

(30) The control unit 26 may be used to create an historical log of the encounters of the animal 30 with the exclusion unit 22. This is preferably achieved by connecting the control unit 26 to a computer 28 via the computer interface 166, and transferring information from the central processor 154 to the computer 28 for storage. Such historical information may include the time of an incursion event, the zone which the animal 30 penetrated and the correction strategy employed.

(31) Whenever the portable unit 32 is not in a powered-down mode, it transmits a regular handshake signal to the control unit 26 to confirm that the portable unit 32 is operative. Failure by the control unit 26 to receive a regular handshake signal within a preselected timeout period, and without receiving a power-down notice from the portable unit 32, may result in a warning to the user that the portable unit 32 is faulty, or that the animal 30 is lost.”


US 20140018059 A1 to Noonan; Josesph S. teaches inter alia it was known in the art of wireless communicating for communications devices to perform a “handshake” in paras:
“[0134] In embodiments, a method of detecting, identifying and tracking the movements of a specific transmission facility 202 in standby requires provoking and/or requiring the transmission facility to transmit a signal and to detect and identify their unique identification. As discussed and explained earlier, a hand-held detection units 408 with an integrated identification detector/decoding module (and or identification chipset module) and/or a hand-held detection units 408 which functions in conjunction base station and/or wireless access point technology, in which the base station unit (and or pseudo-base station) increases and/or decreases its output power to provoke a wireless transmission to acquire and/or re-acquire a new base station, during the handshake the unique identifier of the wireless communication can be intercepted and/or read/obtained. In other embodiments blocking and or jamming a wireless communications signal with an access point/base station and/or tower, forces the wireless communication devise to acquire and/or reacquire a base station and/or access point. In a roadside bomb embodiment, calculating the actual tower's power, then increasing the pseudo-base station's signal power to a X factor greater than the actual tower will manipulate the cell phone to reacquire the detection systems pseudo-base station. At the same time increasing the jamming signal to an a X factor greater than the actual tower, will force the cell phone off line and will cause the cell phone to trigger the IED, if the IED is set to explode when jamming is occurred, then if the phone is a connection to triggered IED, allowing the cell phone to acquire the pseudo-base station whose signal power has been increases to a X factor greater than the actual tower's provides for a capture of the triggering cell phone and an ability to go after the trigger man as described in this application. Other methods include the base station requesting the wireless transmission facility to reacquire and provide a handshake methodology or a control line request, or a stimulating signal, having at least one similar characteristic of the network base station, which require a wireless communication device in standby to acquire/re-acquire an access point and/or base station. This methodology in concert of the identification function provides the tools to detect the transmission facility, track its location, and to detect its unique identification. As discussed above the detector units may include an antennas 104 and a controlling unit, that are externally integrated with the transmission detection, controlling, identification, and reporting system 1500, where matching the transmission facilities 202 with its unique identifier is critical for proper identification, tracking and location matching of the transmission facility 202 unique identifier with the proper transmission facility 202 may be accomplished through the time of signal arrival, phone type, transmission frequency, time division separation, time sync, channel frequency, cell tower identifier, (cell phone) transmission facility identifier or a combination of one or more methodologies depending on complexity and transmission facility 202 environment and the like. In an embodiment in which the unique identifier is encoded the tracking principle works the same, each unique identifier whether encode or decoded will be tracked.”


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20220204              


/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665